EXHIBIT 99.2 INDEX TO FINANCIAL STATEMENTS OF MARITIME CAPITAL SHIPPING LIMITED Page Consolidated Financial Statements of Maritime Capital Shipping Limited Report of Independent Auditors F-2 Consolidated Balance Sheets at31 December2009, 2008 and 2007 F-3 Consolidated income statements for the years ended 31 December 2009 and 2008 and for the period from 30 April 2007 (date of incorporation) to 31 December 2007 F-5 Consolidated statements of comprehensive income for the years ended 31 December 2009 and 2008 and for the period from 30 April 2007 (date of incorporation) to 31 December 2007 F-6 Consolidated statements of changes in shareholder's equity for the years ended 31 December 2009 and 2008 and for the period from 30 April 2007 (date of incorporation) to 31 December 2007 F-7 Consolidated statements of cash flows for the years ended 31 December 2009 and 2008 and for the period from 30 April 2007 (date of incorporation) to 31 December 2007 F-8 Notes to the Consolidated Financial Statements F-9 F-1 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) Report of Independent Auditors To the Board of Directors and Shareholders In our opinion, the accompanying consolidated balance sheets and the related consolidated income statements, consolidated statements of comprehensive income, consolidated statements of changes in shareholders' equity and the consolidated statements of cash flows present fairly, in all material respects, the financial position of Maritime Capital Shipping Limited and its subsidiaries as at 31 December 2009, 2008 and 2007, and the results of their operations and their cash flows for the years ended 31 December 2009 and 2008 and for the period from 30 April 2007 (date of incorporation) to 31 December 2007 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits of these consolidated financial statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers Hong Kong, July 20, 2010 F-2 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) CONSOLIDATED BALANCE SHEETS AS AT 31 DECEMBER 2009, 2 (IN THOUSANDS OF US DOLLARS) Note ASSETS Non-current assets Vessels, dry dock and other fixed assets 5 Goodwill 6 - Deposits paid for acquisition of vessels - - Derivative financial assets 13 - - 11 Current assets Inventories Other assets 8 Derivative financial assets 13 - - Restricted bank deposits 9 - Cash and cash equivalents 9 Total assets LIABILITIES Non-current liabilities Long term borrowings 12 - Derivative financial liabilities 13 - - Current liabilities Other liabilities 14 Current income tax liabilities 17 - Current portion of long term borrowings 12 Derivative financial liabilities 13 Total liabilities The accompanying notes are an integral part of these consolidated financial statements. F-3 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) CONSOLIDATED BALANCE SHEETS (CONTINUED) AS AT 31 DECEMBER 2009, 2 (IN THOUSANDS OF US DOLLARS) Note EQUITY Share capital 10 Share premium 10 (Accumulated deficit)/retained earnings 11 ) Reserves 11 ) ) ) Total shareholders' (deficit)/equity ) TOTAL EQUITY AND LIABILITIES The accompanying notes are an integral part of these consolidated financial statements. F-4 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) CONSOLIDATED INCOME STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 FROM 30 APRIL 2007 (DATE OF INCORPORATION) TO 31 DECEMBER 2007 (IN THOUSANDS OF US DOLLARS) Note Revenue from vessels Cost of services - vessel operating costs 15 ) ) ) - depreciation ) ) ) General and other administrative expenses 15 ) ) ) Impairment of assets ) ) - Operating (loss)/profit ) Finance income 16 53 Finance costs 16 ) ) ) (Loss)/profit before income tax ) Income tax expense 17 ) ) ) Net (loss)/profit for the year/period ) Dividend 18 - - The accompanying notes are an integral part of these consolidated financial statements. F-5 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEARS ENDED 31 DECEMBER 2 FROM 30 APRIL 2007 (DATE OF INCORPORATION) TO 31 DECEMBER 2007 (IN THOUSANDS OF US DOLLARS) Net (loss)/profit for the year/period ) Other comprehensive income/ (loss) Cash flow hedges - fair value gains/(losses), net of tax ) ) Other comprehensive income/ (loss) for the year/period, net of tax ) ) Total comprehensive (loss)/income for the year/period ) The accompanying notes are an integral part of these consolidated financial statements. F-6 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDER'S EQUITY FOR THE YEARS ENDED 31 DECEMBER 2 FROM 30 APRIL 2007 (DATE OF INCORPORATION) TO 31 DECEMBER 2007 (IN THOUSANDS OF US DOLLARS) Share capital Share premium Reserves Retained earnings/ (accumulated deficit) Balance as at 30 April 2007 - Profit for the period - - - Other comprehensive loss Cash flow hedges - - ) - Transactions with owners Issuance of ordinary shares (Note 10) - - Share issue costs (Note 10) - ) - - Employee expense for share options - - - Total transactions with owners - Balance as at 31 December 2007 ) Profit for the year - - - Other comprehensive loss Cash flow hedges - - ) - Transactions with owners Issuance of ordinary shares (note 10) 81 - - Dividend (note 18) - - - ) Employee expense for share options - - - Total transactions with owners 81 ) Balance as at 31 December 2008 ) Loss for the year - - ) Other comprehensive income Cash flow hedges - - - Balance as at 31 December 2009 ) ) The accompanying notes are an integral part of these consolidated financial statements. F-7 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED 31 DECEMBER 2 FROM 30 APRIL 2007 (DATE OF INCORPORATION) TO 31 DECEMBER 2007 (IN THOUSANDS OF US DOLLARS) Note Cash flows from operating activities Net (loss)/profit ) Depreciation Impairment of vessels and goodwill and written off vessel deposit - Employee expense for share options - Interest income from bank deposits ) ) ) Interest expense on bank borrowings Amortisation of transaction costs 28 Cash flow from operating activities before working capital changes Decrease/(increase) in inventories ) ) Decrease/(increase) in other current assets ) ) (Decrease)/increase in other current liabilities ) Increase in current income tax liabilities 16 Net cash from operating activities Cash flows from investing activities Purchase of property, plant and equipment ) ) ) Deposits paid for acquisition of vessels - - ) Interest received Net cash used in investing activities ) ) ) Cash flows from financing activities 20 Drawdown of long-term bank loans - Repayment of long-term bank loans ) ) - Interest paid ) ) - Decrease/(increase) in restricted deposit for loan repayment ) - Proceeds from issuance of ordinary shares - Share issue costs - - ) Payment in advance for ordinary shares - - Dividend paid - ) - Net cash (used in)/from financing activities ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of year/period - Cash and cash equivalents at end of year/period The accompanying notes are an integral part of these consolidated financial statements. F-8 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 1 General information Maritime Capital Shipping Limited (the "Company") is a limited liability company incorporated in Bermuda on 30 April 2007.The principal activities of the Company and its subsidiaries (together the "Group") are the provision of worldwide ocean transportation for the dry bulk sector through the ownership of a fleet of 17 handy-size bulk carrier vessels.The address of the Company's registered office is Canon's Court, 22 Victoria Street, Hamilton HM 12, Bermuda. These consolidated financial statements are presented in thousands of United States dollars, unless otherwise stated.The consolidated financial statements have been authorised for issue by the board of directors on 20 July 2010. 2 Summary of significant accounting policies The significant accounting policies applied in the preparation of the consolidated financial statements are set out below.These accounting policies have been consistently applied to the periods presented unless otherwise stated. 2.1Basis of preparation During 2009, the general shipping market environment has impacted the fair market value of the Company's principal assets (vessels). As a result of the drop in the market value of vessels in the wider market, the Group received correspondence from its loan providers (the "Lenders") that the Group was in breach of its obligations in relation to loan covenants based on the ratio of outstanding loan principal to the fair value of the vessels. The implications of the breach under the terms of the loan agreements are that the Group would be obligated to make up any shortfall in the loan principal to fair value ratio through additional payments to the Lenders or additional pledge of assets, failing which the Lenders would have the right to call the outstanding borrowings on demand unless the Group obtains waivers of the breaches of covenants.As a consequence of the Group not having obtained such a waiver as at 31 December 2009, the borrowings have all been included in current liabilities. As at 31 December 2009 management was in progress of discussing and negotiating with the Lenders on a restructuring of certain of the loans including waivers of the breach of loan covenants described above. During 2010, agreements were reached with the Lenders as detailed in note 24, which included waivers of the covenants. As at 31 December 2009, the Group had net current liabilities of $310,580. The management of the Company have reviewed the Group's cash flow projections and also considered the following transactions that occurred in 2010: ·the equity issuance of $31,000; ·debt settlement agreements with certain Lenders totaling $140,300; and ·debt restructuring with certain Lenders of $71,781, as further detailed in note 24. Following their review, management believes that the Group will have sufficient financial resources to finance its operations and continue as a going concern for at least twelve months from the 31 December 2009.Consequently, the consolidated financial statements have been prepared on a going concern basis. F-9 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.1Basis of preparation (Continued) The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards, as issued by the IASB ("IFRS").The consolidated financial statements have been prepared under the historical cost convention except that, as disclosed in the accounting policies below, derivative financial instruments are stated at fair value. The preparation of financial statements in conformity with IFRS requires the use of certain critical accounting estimates.It also requires management to exercise its judgment in the process of applying the Group's accounting policies.The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements, are disclosed in note 4. In 2009, the Group has adopted the following new and amended standards, which are effective for accounting periods commencing on or after 1 January 2009 and relevant to its operation. IAS 1 (Revised) and Amendment "Presentation of Financial Statements" IAS 23 (Revised) and Amendment "Borrowing Costs" IFRS 1 and IAS 27Amendments "Cost of an Investment in a Subsidiary, JointlyControlled Entity or Associate" IAS 39 Amendment "Financial Instruments: Recognition andMeasurement" IFRS 2 Amendment "Share-based Payment - Vesting Conditionsand Cancellations" IFRS 7 Amendment Financialinstruments - disclosure F-10 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.1Basis of preparation (Continued) Except for certain changes in presentation and disclosures of financial information as described below, the adoption of the above new and amended standards in the current year did not have any significant effect on the consolidated financial statements or result in any significant changes in the Group's significant accounting policies or presentation of the financial information. IAS 1 (Revised), "Presentation of financial statements". The Group has elected to present two statements: a consolidated income statement and a consolidated statement of comprehensive income. The consolidated financial statements have been prepared under the revised disclosure requirements. IFRS7 "Financial Instruments – Disclosures" (amendment) – effective 1 January 2009.The amendment requires enhanced disclosures about fair value measurement and liquidity risk.In particular, the amendment requires disclosure of fair value measurements by level of a fair value measurement hierarchy.As the change in accounting policy only results in additional disclosures, there is no impact on earnings. The following standards and amendments to existing standards have been published and are mandatory for the Group's accounting periods beginning on or after 1 January 2010 or later periods, and the Group has not elected to adopt them early: Effective for accounting periods beginning on or after IAS 1 Amendment "Presentation of Financial Statements" 1 January 2010 IAS 7 Amendment "Statement of Cash Flows" 1 January 2010 IAS 27 (Revised) "Consolidated and Separate Financial Statements" 1 July 2009 IAS 38 Amendment "Intangible Assets" 1 July 2009 IAS 39 Amendment "Eligible Hedge Items" 1 July 2009 IAS 39 Amendment "Financial Instruments: Recognition and Measurement" 1 January 2010 IFRS 2 Amendment "Share-based Payment" 1 July 2009 IFRS 2 Amendment "Group Cash-settled Share-based Payment Transactions" 1 January 2010 IFRS 3 (Revised) "Business Combination" 1 July 2009 IFRS 9 "Financial Instruments" 1 January 2013 The Group will apply the above standards and interpretations from 1 January 2010 for the amendments to IAS 1, IAS 7, IAS 38, IAS 39, IFRS 2 and revised IAS 27 and IFRS 3 and from 1 January 2013 for IFRS 9. The Group has already commenced an assessment of the related impact to the Group.The above standards are not expected to have a significant impact on the Group's financial statements. F-11 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.1Basis of preparation (Continued) (i) IAS 1 Amendment provides clarification that the potential settlement of a liability by the issue of equity is not relevant to its classification as current or non-current. By amending the definition of current liability, the amendment permits a liability to be classified as non-current (provided that the entity has an unconditional right to defer settlement by transfer of cash or other assets for at least 12 months after the accounting period) notwithstanding the fact that the entity could be required by the counterparty to settle in shares at any time. (ii) IAS 7 Amendment requires that only expenditures that result in a recognised asset in the statement of financial position can be classified as investing activities. (iii) IAS 27 (Revised) requires the effects of all transactions with non-controlling interests to be recorded in equity if there is no change in control and these transactions will no longer result in goodwill or gains and losses. The standard also specifies the accounting when control is lost. Any remaining interest in the entity is re-measured to fair value, and a gain or loss is recognised in profit or loss. (iv) IAS 38 Amendment clarifies guidance in measuring the fair value of an intangible asset acquired in a business combination and it permits the grouping of intangible assets as a single asset if each asset has similar useful economic lives. (v) IAS 39 Amendment prohibits designating inflation as a hedgeable component of a fixed rate debt. Inflation is not separately identifiable and reliably measurable as a risk or a portion of a financial instrument, unless it is a contractually specified portion of the cash flows of a recognised inflation-linked bond whose other cash flows are unaffected by the inflation portion. It also prohibits including time value in a one-sided hedged risk when designating options as hedges. An entity may only designate the change in the intrinsic value of an option as the hedging instrument of a one-sided risk arising from a forecast transaction in a hedging relationship. A one-sided risk is that changes in cash flows or fair value of a hedged item are above or below a specified price or other variable. (vi) IAS 39 Amendment introduces the scope exemption in paragraph 2(g) of IAS 39 to clarify that: (a) it only applies to binding (forward) contracts between an acquirer and a vendor in a business combination to buy an acquiree at a future date; (b) the term of the forward contract should not exceed a reasonable period normally necessary to obtain any required approvals and to complete the transaction; and (c) the exemption should not be applied to option contracts (whether or not currently exercisable) that on exercise will result in control of an entity, nor by analogy to investments in associates and similar transactions. F-12 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.1Basis of preparation (Continued) IAS 39 Amendment clarifies when to recognise gains or losses on hedging instruments as a reclassification adjustment in a cash flow hedge of a forecast transaction that results subsequently in the recognition of a financial instrument. The amendment clarifies that gains or losses should be reclassified from equity to profit or loss in the period in which the hedged forecast cash flow affects profit or loss. IAS 39 Amendment clarifies that pre-payment options, the exercise price of which compensates the lender for loss of interest by reducing the economic loss from reinvestment risk should be considered closely related to the host debt contract. (vii) IFRS 2 Amendment confirms that, in addition to business combinations as defined by IFRS 3 (revised) 'Business combinations', contributions of a business on formation of a joint venture and common control transactions are excluded from the scope of IFRS 2, 'Share-based Payment'. (viii) IFRS 2 Amendments, "Group Cash-settled Share-based Payment Transactions". In addition to incorporating IFRIC-Int 8, 'Scope of IFRS 2', and IFRIC-Int 11, 'IFRS 2 – group and treasury share transactions', the amendments expands on the guidance in IFRIC-Int 11 to address the classification of group arrangements that were not covered by the interpretation. (ix) IFRS 3 (Revised) continues to apply the acquisition method to non-common control business combinations but with some significant changes compared with IFRS 3. For example, all payments to purchase a business are recorded at fair value at the acquisition date, with contingent payments classified as debt subsequently re-measured through the income statement. There is a choice on an acquisition-by-acquisition basis to measure the non-controlling interest in the acquiree either at fair value or at the non-controlling interest's proportionate share of the acquiree's net assets. All acquisition-related costs are expensed. (x) IFRS 9 established the principles for financial reporting of financial assets. (i) Financial assets are required to be classified into two measurement categories: those to be measured subsequently at fair value, and those to be measured subsequently at amortised cost. The decision is to be made at initial recognition. The classification depends on the entity's business model for managing its financial instruments and the contractual cash flow characteristics of the instrument. (ii) An instrument is subsequently measured at amortised cost only if it is a debt instrument and both the objective of the entity's business model is to hold the asset to collect the contractual cash flows, and the asset's contractual cash flows represent only payments of principal and interest (that is, it has only "basic loan features"). All other debt instruments are to be measured at fair value through profit or loss. F-13 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.1Basis of preparation (Continued) (iii) All equity instruments are to be measured subsequently at fair value. Equity instruments that are held for trading will be measured at fair value through profit or loss. For all other equity investments, an irrevocable election can be made at initial recognition, to recognise unrealised and realised fair value gains and losses through other comprehensive income rather than profit or loss. There is to be no recycling of fair value gains and losses to profit or loss. This election may be made on an instrument by-instrument basis. Dividends are to be presented in profit or loss, as long as they represent a return on investment. 2.2Group accounting The consolidated financial statements include the financial statements of the Company and all its subsidiaries made up to 31 December. Subsidiaries are all entities over which the Group has the power to govern the financial and operating policies generally accompanying a shareholding of more than one half of the voting rights. The existence and effect of potential voting rights that are currently exercisable or convertible are considered when assessing whether the Group controls another entity. Subsidiaries are fully consolidated from the date on which control is transferred to the Group. Subsidiaries are de-consolidated from the date that control ceases. In the consolidated financial statements inter-company transactions, balances and unrealised gains and losses on transactions between group companies are eliminated. 2.3Segment reporting The Group reports financial information and evaluates its operations by charter revenues and not, for example, by (a) the length of ship employment for its customers or (b) the size of vessel.Management, including the chief operating decision maker, reviews operating results by vessel. The Group's vessels are all of a similar size, are all dry bulk carriers and when the Group charters a vessel to a charterer, the charterer is free to trade the vessel worldwide. As a result the Group only has one segment being the provision of worldwide ocean transportation for the dry bulk sector through handy-size vessels.As management of the Group monitors its results by revenue and not by customer, the geographical location of the customer is not relevant for segment information. 2.4Foreign currency translation and functional currency presentation Items included in the financial statements of each of the Group's entities are measured using the currency of the primary economic environment in which the entity operates (the "functional currency").The functional currency of the Company and subsidiaries is primarily the United States dollar or for one subsidiary, is the Hong Kong dollar.The consolidated financial statements are presented in United States dollars, which is the Group's presentation currency. F-14 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.5Vessels, dry docking and other fixed assets (i) Vessels Vessels are stated at cost and subsequently carried at cost less accumulated depreciation and accumulated impairment losses.Vessel cost consists of the contract purchase price and any material expenses incurred on acquisition. Vessels are depreciated on a straight-line basis over their remaining anticipated useful lives based on an initial useful life of 25 years from first delivery, after taking into account their estimated residual values (note 4(i) and 4(iii)). (ii) Dry docking From time to time the Group's vessels are required to be dry-docked for inspection and re-licensing at which time major repairs and maintenance that cannot be performed while the vessels are in operation are generally performed.The Group defers costs associated with dry-docking as they are incurred by capitalising them together with the cost of the vessel.The Group then depreciates these costs on a straight-line basis over the period until the next schedule dry-docking, which is generally between two and five years.In the cases whereby the dry-docking takes place earlier than originally expected, the carrying amount of the previous dry-docking is written off.In the event of a vessel sale, the respective carrying values of dry-docking costs are written off. At the date of acquisition of a vessel, management estimates the component of the cost that corresponds to the economic benefit to be derived from capitalised dry-docking cost, until the first scheduled dry-docking of the vessel under the ownership of the Group, and this component is depreciated on a straight-line basis over the remaining period to the estimated dry-docking date. (iii)Other fixed assets Other fixed assets, including furniture and equipment, computers, software and lease hold improvements are stated at cost less accumulated depreciation and impairment losses. Other fixed assets are depreciated at rates sufficient to write off their costs less accumulated impairment losses over their estimated useful lives to their respective residual values estimated by the directors on a straight-line basis.The estimated useful lives of these assets are summarised as follows: Furniture and equipment: 5 years Computers and software: 3 years Leasehold improvements: over the lower of the useful economic life and lease term F-15 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.5Vessels, dry docking and other fixed assets (Continued) Historical cost includes expenditure that is directly attributable to the acquisition of the items.Subsequent costs are included in the asset's carrying amount or recognised as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Group and the cost of the item can be measured reliably.All other repairs and maintenance are expensed in the income statement during the period in which they are incurred. The residual values of the property, plant and equipment and their useful lives are reviewed and adjusted, if appropriate, at each financial year end.An asset's carrying amount is written down immediately to its estimated recoverable amount if the asset's carrying amount is greater than its estimated recoverable amount (note 2.8). A vessel is written off upon disposal or when no future economic benefits are expected for its use. The gain or loss on disposal of property, plant and equipment is the difference between the net sales proceeds and the carrying amount of the relevant asset and is recognised in the income statement. 2.6Assets under leases - where the Group is the lessor Leases where substantially all the risks and rewards of ownership of assets remain with the lessor are accounted for as operating leases. When assets are leased out under operating leases, the assets are included in the balance sheet according to their nature and where applicable, are depreciated in accordance with the Group's depreciation policies, as set out in note 2.5 above.Revenue arising from assets leased out under operating leases is recognised in accordance with the Group's revenue recognition policies, as set out in note 2.20 below. 2.7Goodwill Goodwill represents the excess of purchase consideration over the fair value of the Group's share of the net identifiable assets of subsidiaries acquired at the date of acquisition. Goodwill is tested for impairment annually or when an indication of impairment exists and carried at cost less accumulated impairment losses.Impairment loss on goodwill is not reversed.Gains and losses on the disposal of an entity include the carrying amount of goodwill relating to the entity sold. Goodwill is allocated to cash-generating units for the purpose of impairment testing. F-16 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.8Impairment of non-financial assets Assets that have an indefinite useful life are tested annually for impairment and are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable.Assets that are subject to depreciation or amortisation are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable.An impairment loss is recognised for the amount by which the asset's carrying amount exceeds its estimated recoverable amount.The estimated recoverable amount is the higher of an asset's fair value less costs to sell and value in use.For the purposes of assessing impairment, assets are grouped at the lowest levels for which there are separately identifiable cash flows (cash-generating units).Assets other than goodwill that suffered an impairment are reviewed for possible reversal of the impairment at each reporting date. 2.9Financial assets (i) Classification The Group classifies its financial assets as either loans or receivables.The classification depends on the purpose for which the assets were acquired.The board determines the classification of these assets at initial recognition. Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market.They are included in current assets, except for those with maturities greater than 12 months after the balance sheet date, which are classified as non-current assets.Loans and receivables are classified as other assets in the balance sheet (note 2.12). (ii) Recognition and measurement Regular purchases and sales of financial assets are recognised on the trade-date - the date on which the Group commits to purchase or sell the asset.Investments are initially recognised at fair value plus transaction costs for all financial assets not carried at fair value through profit or loss.Financial assets are written off when the rights to receive cash flows from the investments have expired or have been transferred and the Group has transferred substantially all risks and rewards of ownership.Loans and receivables are carried at amortised cost using the effective interest method. F-17 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.10Derivative financial instruments and hedging activities Derivative financial instruments are initially recognised at fair value on the date a derivative contract is entered into and are subsequently re-measured at their fair value at each reporting date.The method of recognising the resulting gain or loss depends on whether the derivative is designated as a hedging instrument, and if so, the nature of the item being hedged.The Group designates certain derivatives as cash flow hedges of a particular risk associated with a recognised asset or liability or a highly probable forecast transaction (cash flow hedge). The Group documents at the inception of the transaction the relationship between hedging instruments and hedged items, as well as its risk management objectives and strategy for undertaking various hedge transactions.The Group also documents its assessment, both at hedge inception and on an ongoing basis, of whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flows of hedged items. The fair values of various derivative instruments used for hedging purposes are disclosed in note 13.Movements on the hedging reserve in shareholders' equity are shown in note 11. The full fair value of a hedging derivative is classified as a non-current asset or liability if the remaining maturity of the hedged item is more than 12 months, and as a current asset or liability, if the remaining maturity of the hedged item is less than 12 months. Cash flow hedge The gain or loss relating to the effective portion of hedging instruments is recognised in other comprehensive income.The gain or loss relating to the ineffective portion is recognised in the income statement. When a hedging instrument expires or is sold, or when a hedge no longer meets the criteria for hedge accounting, any cumulative gain or loss existing in equity at that time remains in equity and is recognised when the forecast transaction is ultimately recognised in the income statement. When a forecast transaction is no longer expected to occur, the cumulative gain or loss that was reported in equity is immediately transferred to the income statement. 2.11Inventories Inventories mainly represent lubricants and are stated at the lower of cost and net realisable value.Costs are calculated on a weighted average basis. F-18 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.12Other assets and deposits paid for acquisition of vessels Other assets include trade and other receivables which are recognised initially at fair value and subsequently measured at amortised cost using the effective interest method, less provision for impairment. A provision for impairment of trade and other receivables is established when there is objective evidence that the Group will not be able to collect all amounts due according to the original terms of receivables.Significant financial difficulties of the debtor, probability that the debtor will enter bankruptcy or financial reorganisation, and default or delinquency in payments are considered indicators that the receivable is impaired.The amount of the provision is the difference between the asset's carrying amount and the present value of estimated future cash flows, discounted at the original effective interest rate. The carrying amount of the assets is reduced through the use of an allowance account, and the amount of the loss is recognised in the consolidated income statement.When a receivable is uncollectible, it is written off against the allowance account for receivables.Subsequent recoveries of amounts previously written off are credited in the consolidated income statement. The deposits for the purchase of vessels are placed in bank accounts jointly held by the Group and the sellers of those vessels.The effective interest rate on such balances is prevailing market rate. 2.13Cash and cash equivalents Cash and cash equivalents include cash in hand, deposits held at call with banks and short term bank deposits. Cash and cash equivalents exclude deposits held as security for repayment of bank loans whose use is restricted to the repayment of the related banking facilities. These are classified as restricted bank deposits in the balance sheet. Other liabilities Other liabilities include trade and other payables and charterhire income received in advance.Trade and other payables are recognised initially at fair value and subsequently measured at amortised cost using the effective interest method. F-19 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.15Provisions Provisions are recognised when the Group has a present legal or constructive obligation as a result of past events, it is probable that an outflow of resources will be required to settle the obligation and a reliable estimate of the amount can be made.Provisions are not recognised for future operating losses. Where there are a number of similar obligations, the likelihood that an outflow will be required in settlement is determined by considering the class of obligations as a whole.A provision is recognised even if the likelihood of an outflow with respect to any one item included in the same class of obligations may be small. Provisions are measured at the present value of the expenditures expected to be required to settle the obligation using a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the obligation.The increase in the provision due to passage of time is recognised as interest expense. 2.16Borrowings Borrowings are recognised initially at fair value, net of transaction costs incurred.Borrowings are subsequently stated at amortised cost; any difference between the proceeds (net of transaction costs) and the redemption value is recognised in the consolidated income statement over the period of the borrowings using the effective interest method. Fees paid on the establishment of loan facilities are recognised as transaction costs of the loan to the extent that it is probable that some or all of the facility will be drawn down.In this case, the fee is deferred until the draw-down occurs.To the extent there is no evidence that it is probable that some or all of the facility will be drawn down, the fee is capitalised as a prepayment for liquidity services and amortised over the period of the facility to which it relates. Borrowings are classified as current liabilities unless the Group has an unconditional right to defer settlement of the liability for at least 12 months after the balance sheet date. 2.17Employee benefits (i) Retirement benefits costs The Group contributes to defined contribution retirement schemes which are available to all employees in Hong Kong.The assets of the schemes are held separately from those of the Group in independently administered funds.The Group's contributions to these schemes are expensed as incurred. F-20 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.17Employee benefits (Continued) (ii) Employee leave entitlements Employee entitlements to long service leave are recognised when they accrue to employees.A provision is made for the estimated liability for long service leave as a result of services rendered by employees up to the balance sheet date. Employee entitlements to sick leave and maternity leave are not recognised until the time of leave. (iii)Share-based compensation The Group operates an equity settled share-based compensation plan pursuant to which options to subscribe for shares are granted to executive directors and senior management.The fair value of the employee services received in exchange for the grant of the options is recognised as an expense over the vesting period of the options.The total amount to be expensed over the vesting period is determined by reference to the fair value of the options granted, excluding the impact of any non-market vesting conditions (for example, shareholders return targets).Non-market vesting conditions are included in assumptions about the number of options that are expected to become exercisable.At each balance sheet date, the entity revises its estimates of the number of options that are expected to vest.It recognises the impact of the revision of original estimates, if any, in the income statement with a corresponding adjustment to share option reserve. The proceeds received net of any directly attributable transaction costs are credited to share capital (nominal value) and share premium when the options are exercised. (iv) Bonus entitlements The expected cost of bonus payments is recognised as a liability when the Group has a present legal or constructive obligation as a result of services rendered by employees and a reliable estimate of the obligation can be made. Liabilities for bonus are expected to be settled within twelve months and are measured at the amounts expected to be paid when they are settled. F-21 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) Contingent liabilities and contingent assets A contingent liability is a possible obligation that arises from past events and whose existence will only be confirmed by the occurrence or non-occurrence of one or more uncertain future events not wholly within the control of the Group.It can also be a present obligation arising from past events that is not recognised because it is not probable that outflow of economic resources will be required or the amount of obligation cannot be measured reliably. A contingent liability is not recognised but is disclosed in the notes to the consolidated financial statements.When a change in the probability of an outflow occurs so that outflow is probable, it will then be recognised as a provision. A contingent asset is a possible asset that arises from past events and whose existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain events not wholly within the control of the Group. Contingent assets are not recognised but are disclosed in the notes to the consolidated financial statements when an inflow of economic benefits is probable.When inflow is virtually certain, an asset is recognised. 2.19 Share capital Ordinary shares are classified as equity.Incremental costs directly attributable to the issue of new shares are shown in equity as a deduction from the proceeds. 2.20Revenue recognition The Group recognises revenues and income on the following bases: Revenue from charterhire Revenue is recorded when a charter agreement exists and collection of related revenue is reasonably assured. Revenue from bareboat or time charters, which is operating lease in nature, is recognised as it is earned, on a straight-line basis over the period of each charter. Charterhire income received in advance, included within other liabilities, represents cash received in advance for services not yet rendered. F-22 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) 2.21Vessel repairs and surveys Vessel repairs and survey costs are charged as operating expenses as they are incurred.Dry-docking costs of a vessel are capitalised and depreciated over the period to the next estimated dry-docking date (note 2.5(ii)). 2.22Borrowing costs Borrowing costs that are directly attributable to the acquisition, construction or production of an asset that necessarily takes a substantial period of time to get ready for its intended use are capitalised as part of the cost of that asset. All other borrowing costs are charged to the income statement in the year in which they are incurred. 2.23Dividend distribution Dividend distribution to the Company's equity holders is recognised as a liability in the Group's financial statements in the period in which the dividends are approved by the Company's equity holders or directors, where appropriate. Vessel operating costs Vessel operating costs primarily consisting of crew expenses, commissions, insurance, surveys, spare parts, lubricants and materials are expensed as incurred. F-23 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 2 Summary of significant accounting policies (Continued) Finance income and costs Finance income comprises of interest income on funds invested. Interest income is recognised as it accrues, using the effective interest method. Finance costs comprises of interest expense on borrowings, amortisation of costs associated with securing the borrowings and impairment losses on recognised financial assets.All borrowing costs are recognised in the consolidated statement of income using the effective interest method. 3 Financial risk management (a)Financial risk factors The Group's activities expose it to a variety of financial risks: market risk (including charter rate risk and interest rate risk), credit risk and liquidity risk.Management manages and monitors these exposures to ensure appropriate measures are implemented in a timely and effective manner.The Group's overall risk management programme focuses on the unpredictability of shipping and financial markets and seeks to minimise potential adverse effects on the Group's financial performance.The Group uses derivative financial instruments to hedge certain risk exposures.Details of these derivative financial instruments are disclosed in respective notes. Risk management is carried out under policies approved by the board of directors.The directors identify, evaluate and hedge shipping and financial risks in close co-operation with management.The board of directors provides written policies covering specific areas, such as charter rate risk, interest rate risk and use of derivative financial instruments. (i)Market risk (1)Charter rate risk The charter rates of the Group's vessels are sensitive to economic fluctuations.The revenues of the Group will increase/decrease if there is an increase/a decrease in the charter rates of the vessel charter-out transactions. Certain vessels are chartered out at rates determined by reference to a daily index.The Group periodically uses forward freight agreements ("FFA") to hedge some or all of the market risk associated with such charters.The FFAs are transacted with banks, shipping companies and other third parties. F-24 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 3 Financial risk management (Continued) (a)Financial risk factors (Continued) (i) Market risk (Continued) (1)Charter rate risk (Continued) As at 31 December 2007, the Group had derivative financial assets and liabilities in respect of FFA's of approximately $488 and $293, respectively (note 13) which are all subject to market charter rate risk. With all other variables held constant, if the average forward charter rate for vessels charterhire transactions was 10% higher/lower, the net derivative financial assets in respect of FFA's would decrease/increase by approximately $1,476 and accordingly, the Group's equity would be decreased/increased by approximately $1,476. As at 31 December 2009 and 2008, the Group had no derivative financial assets and liabilities in respect of FFA's. (2)Interest rate risk Other than bank balances and deposits (collectively the "Interest Bearing Assets"), the Group has no other significant interest bearing assets. The Group's interest rate risk also arises from bank borrowings (collectively the "Interest Bearing Liabilities").Interest Bearing Liabilities are primarily issued at variable rates which therefore expose the Group to cash flow interest rate risk. The Board monitors capital market conditions and where appropriate, interest rate swap contracts with financial institutions are used to reduce exposure to floating rate borrowings. As at 31 December 2009, the Group had net derivative financial liabilities in respect of interest rate swaps of approximately $10,190 (2008: $16,394, 2007 $17 (net asset), $1,953 (net liability)) (note 13) which are all subject to interest rate risk. With all other variables held constant, if interest rates increase/decrease by 50 basis-point, the corresponding increase/decrease in net finance costs (representing interest income on the Interest Bearing Assets less interest expenses on Interest Bearing Liabilities not being hedged) would result in an increase/ a decrease in the Group's profit after tax for the year and equity by approximately $85 (2008: $107, 2007 $369). F-25 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 3 Financial risk management (Continued) (a)Financial risk factors (Continued) (ii)Credit risk Credit risk mainly arises from derivative financial assets and deposits with financial institutions, as well as credit exposures to charter customers, including outstanding receivables and committed transactions.For financial institutions, only independently rated parties with good ratings are accepted.The charterhire customers are assessed and rated based on the credit quality of each customer, taking into account its financial position and other factors.Individual risk limits are set by management and the utilisation of credit limits is regularly monitored.No credit limits were exceeded during the period, and management does not expect any significant losses from non-performance by these relevant parties. (iii)Liquidity risk The Group adopts prudent liquidity risk management which includes maintaining sufficient bank balances and cash, having available funding through an adequate amount of committed credit facilities and the ability to close out market positions.Management have closely monitored the liquidity of the Group following the breaches of covenants as described in note 2.1. The Group maintained adequate liquid resources to meet its obligations as they fell during the year ended 31 December 2009. The table below analyses the Group's financial liabilities that will be settled into relevant maturity groupings based on the remaining period at the balance sheet date to the contractual maturity dates. The amounts disclosed in the table are the contractual undiscounted cash flows. Bank borrowings and derivative financial liabilities as at 31 December 2009 have been classified as due in less than 1 year following the beaches of loan covenants as described in note 2.1.Subsequent to the year end, the Group reached agreements with the Lenders as detailed in note 24, which included waivers of the covenants. F-26 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 3 Financial risk management (Continued) (a) Financial risk factors (Continued) (iii)Liquidity risk (Continued) Less than 1 year Between 1 and 2 years Between 2 and 5 years Over 5 years As at 31 December 2009 Bank borrowings and associated interests - - - Derivative financial liabilities - Other liabilities (note 14) - - - Total - - - As at 31 December 2008 Bank borrowings and associated interests Derivative financial liabilities Other liabilities (note 14) - - - Total As at 31 December 2007 Less than 1 year Between 1 and 2 years Between 2 and 5 years Over 5 years Bank borrowings Derivative financial liabilities 53 Other liabilities (Note 14) - - - Total F-27 MARITIME CAPITAL SHIPPING LIMITED (incorporated in Bermuda with limited liability) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS OF US DOLLARS) 3 Financial risk management (Continued) (b)Capital risk management The Group's objectives when managing capital are to safeguard the Group's ability to continue as a going concern in order to provide returns for equity holders and benefits for other stakeholders and to maintain an optimal capital structure to reduce the cost of capital. In order to maintain or adjust the capital structure, the Group may adjust the amount of dividends paid to equity holders, return capital to equity holders, issue new shares or sell assets to reduce debt. Consistent with others in the industry, the Group monitors capital on the basis of the gearing ratio.This ratio is calculated as net debt divided by total capital.Net debt is calculated as total borrowings less bank balances and cash.Total capital is calculated as equity, as shown in the consolidated balance sheet, plus net debt. The gearing ratio was as follows: Total borrowings Less: Bank balances and cash excluding impairment provision ) ) ) Net debt Total equity ) Total capital Gearing ratio % 59
